     Case 4:15-cv-04959-YGR Document 379 Filed 10/25/19 Page 1 of 4


 1   LATHAM & WATKINS LLP                           EQUAL JUSTICE UNDER LAW
       Robert E. Sims (CA Bar No. 116680)             Phil Telfeyan (Bar No. 258270)
 2     Sadik Huseny (CA Bar No. 224659)             400 7th Street NW, Suite 602
       Tyler P. Young (CA Bar No. 291041)           Washington, D.C. 20004
 3   505 Montgomery Street, Suite 2000              Telephone: +1.202.505.2058
     San Francisco, California 94111-6538           Email: Ptelfeyan@equaljusticeunderlaw.org
 4   Telephone: +1.415.391.0600
     Facsimile: +1.415.395.8095
 5   Email: Robert.Sims@lw.com
     Email: Sadik.Huseny@lw.com
 6   Email: Tyler.Young@lw.com

 7   Attorneys for Plaintiffs
     Riana Buffin and Crystal Patterson
 8

 9                             UNITED STATES DISTRICT COURT

10                           NORTHERN DISTRICT OF CALIFORNIA
11                                        OAKLAND DIVISION
12

13   RIANA BUFFIN and CRYSTAL                     CASE NO. 4:15-cv-04959-YGR
     PATTERSON, on behalf of themselves and
14   others similarly situated,                   STIPULATION AND [PROPOSED] ORDER
                                                  TO EXTEND TIME FOR PLAINTIFFS TO
15                       Plaintiffs,              FILE MOTION FOR ATTORNEYS’ FEES
                                                  AND BILL OF COSTS
16         v.

17   VICKI HENNESSY in her official capacity
     as the San Francisco Sheriff, et al.,
18
                          Defendants.
19

20

21

22

23

24

25

26

27

28
                                                     STIP. & [PROPOSED] ORDER TO EXTEND TIME FOR PLS.
                                                     TO FILE MOT. FOR ATTORNEYS’ FEES & BILL OF COSTS
                                                                            CASE NO. 4:15-CV-04959-YGR
      Case 4:15-cv-04959-YGR Document 379 Filed 10/25/19 Page 2 of 4


 1          WHEREAS, the Court entered final judgment in this matter on September 3, 2019; and

 2          WHEREAS, on September 12, 2019, the Court entered a stipulated Order extending the

 3   deadline for Plaintiffs to file their motion for attorneys’ fees and bill of costs by forty-five (45)

 4   days, from September 17, 2019 to November 1, 2019;

 5          WHEREAS, Plaintiffs Riana Buffin and Crystal Patterson (collectively, “Plaintiffs”) and

 6   Defendant the San Francisco Sheriff Vicki Hennessy are presently engaged in negotiating a

 7   potential settlement on the issues of attorneys’ fees and costs;

 8          NOW, THEREFORE, the parties stipulate and respectfully request, pursuant to Civil Local

 9   Rule 6-2, that the Court extend the deadline for Plaintiffs to file their motion for attorneys’ fees

10   and bill of costs by an additional twenty-one (21) days, to November 22, 2019. Plaintiffs do not

11   anticipate seeking any further extensions. A declaration satisfying the requirements of Local Rule

12   6-2(a) is concurrently filed with this stipulation.

13

14   Dated: October 24, 2019                                   Respectfully submitted,

15                                                             LATHAM & WATKINS LLP
                                                                 Robert E. Sims
16                                                               Sadik Huseny
                                                                 Tyler P. Young
17
                                                               By: /s/ Sadik Huseny
18                                                                Sadik Huseny

19                                                             Attorneys for Plaintiffs
                                                               Riana Buffin and Crystal Patterson
20

21   Dated: October 24, 2019                                   Respectfully submitted,

22                                                             DENNIS J. HERRERA
                                                               City Attorney
23
                                                               By: /s/ Jeremy M. Goldman
24                                                                Jeremy M. Goldman

25                                                             Attorneys for Defendant
                                                               Sheriff Vicki Hennessy
26

27

28
                                                               STIP. & [PROPOSED] ORDER TO EXTEND TIME FOR PLS.
                                                           1   TO FILE MOT. FOR ATTORNEYS’ FEES & BILL OF COSTS
                                                                                      CASE NO. 4:15-CV-04959-YGR
      Case 4:15-cv-04959-YGR Document 379 Filed 10/25/19 Page 3 of 4


 1   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2

 3   Dated:   October 25, 2019
                                               The Honorable Yvonne Gonzalez Rogers
 4                                                United States District Court Judge

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 STIP. & [PROPOSED] ORDER TO EXTEND TIME FOR PLS.
                                           2     TO FILE MOT. FOR ATTORNEYS’ FEES & BILL OF COSTS
                                                                        CASE NO. 4:15-CV-04959-YGR
      Case 4:15-cv-04959-YGR Document 379 Filed 10/25/19 Page 4 of 4


 1                                    SIGNATURE ATTESTATION

 2          I, Sadik Huseny, am the ECF user whose ID and password are being used to file this

 3   Stipulation and [Proposed] Order to Extend Time for Plaintiffs to file Motion for Attorneys’ Fees.

 4   In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that concurrence in the filing of this

 5   document has been obtained from each of the other Signatories.

 6

 7   Dated: October 24, 2019                           /s/ Sadik Huseny
                                                       Sadik Huseny
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                            STIP. & [PROPOSED] ORDER TO EXTEND TIME FOR PLS.
                                                        3   TO FILE MOT. FOR ATTORNEYS’ FEES & BILL OF COSTS
                                                                                   CASE NO. 4:15-CV-04959-YGR
